Laweence, Judge:
The proper dutiable value of certain Poppet adhesive pens and refills, imported from England, is the subject of the above-enumerated appeal for a reappraisement.
It has been stipulated and agreed by the parties hereto that the market value or the price at the time of exportation of said merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was 3 shillings, 6 pence, less 33K per centum, less 3% per centum, per pen, and 3 pence per refill. It was further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation.
Upon the agreed facts of record, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930. as amended by the Customs Administrative Act of 1938 (19 U. S C., *671§ 1402 (c)), is the proper basis of value for the pens and refills before the court and that said value is 3 shillings, 6 pence, less 33 K per centum, less 3/ per centum, per pen, and 3 pence per refill.
Judgment will be entered accordingly.